 

 

  

UNITED STATES DISTRICT COURT al ecuMeNT me

SOUTHERN DISTRICT OF NEW YOR © AW pprerROMCALLY PELE |

“7 Knee
poc th,

  

JAMES SNOWDEN,

 

Plaintiff, Dee amen Si {0 |
Vv. Do a | ce |
ORDER cue ee tes :
DOUGLAS SOLOMON, JILL WEYERS, "
CARMEN RUE, VILLAGE OF 17 CV 2631 (VB) |
MONTICELLO, ROBERT MIR, and |
RAYMOND NARGIZIAN,
Defendants.

X

 

As discussed at a telephone conference held today and attended by counsel for all
parties, it is HEREBY ORDERED:

1, All deadlines are stayed pending the outcome of defendants’ interlocutory appeal
currently pending in the Second Circuit. (Doc. #76),

2. Plaintiffs counsel advised the Court that he intends to move to dismiss the
appeal, By June 18, 2020, and every ninety days thereafter, defendants’ counsel shall update the
Court by letter regarding the status of the appeal.

Dated: March 18, 2020

White Plains, NY
: SO ORDERED:

Usual 7

Vincent L. Briccetti
United States District Judge

 
